—Judgment, Supreme Court, New York County (Charles Solomon, J.), rendered June 12, 2001, convicting defendant, after a jury trial, of two counts each of robbery in the first and second degrees, and sentencing him, as a second violent felony offender, to two terms each of 17 years and 10 years, respectively, with all sentences to run concurrently, unanimously affirmed.
The court properly exercised its discretion in limiting defendant’s redirect examination of his expert witness (see People v Melendez, 55 NY2d 445, 451 [1982]). Defendant received a full opportunity to rehabilitate the expert, and the People’s elicitation on cross-examination of the fact that the expert was testifying for a fee did not create any need for defendant to explore the expert’s conclusions in unrelated cases. Accordingly, there was no curtailment of defendant’s right to present a defense.
The record does not establish that defendant’s sentence was based on any improper criteria and we perceive no basis for reducing the sentence.
*318Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Buckley, P.J., Nardelli, Andrias, Ellerin and Friedman, JJ.